Citation Nr: 0103165	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
intervertebral disc syndrome of the lumbar spine.  

2.  Entitlement to an evaluation greater than 10 percent for 
intervertebral disc syndrome of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1957 to October 
1969.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a July 1996 rating decision of the Montgomery, 
Alabama, Regional Office (RO), of the Department of Veterans 
Affairs, which denied the benefits on appeal.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).


First, we note that the veteran submitted a typed listing of 
all of his medical care providers, with addresses, with his 
original claim.  It does not appear that either all of the 
private records have been associated with his claims folder, 
or that the veteran was informed of the RO's inability to 
obtain them.  

In addition, it is not clear that all of the veteran's 
treatment records from the VA facilities he identified in his 
claim were obtained.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.


The case is REMANDED to the regional office (RO) for the 
following development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for back and neck 
disorders since July 1995.  After 
securing the necessary release(s), the RO 
should obtain these records.  The RO 
should also obtain the specified VA 
records.   

2.  Next, after the above development has 
been completed, the veteran should be 
afforded a VA neurology examination to 
determine the severity of his condition.  
The claims folders and a complete copy of 
this Remand should be made available to 
the examiner for review before the 
examination.  

3.  The VA neurological examiner should:
(1) note review of the c-file on the 
examination report,   
(2) next, the examiner should note the 
presence and extent of symptoms of 
sciatic neuropathy, absent ankle jerk, or 
other neurological findings appropriate 
to the site of the disease disc, 
(3) note the impact of pain and weakness 
on the functional loss of normal 
excursion, strength, speed, coordination 
and endurance, and 
(4) note whether movement is: (a) less 
than normal, 
(b) more than normal, (c) weakened, (d) 
affected by excess fatigability, (e) 
incoordination, or (f) pain on movement, 
swelling, deformity or atrophy of disuse, 
and
(5) report the veteran's ROM with 
reference to normal ROM for his lumbar 
and cervical spine.    

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
examination report is complete, and that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant should be informed that he has the right to 
submit any additional evidence in support of his claim and 
that he should do so as soon as possible.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





